Judgment, Supreme Court, New York County (Martin Hettinger, J.), rendered April 30, 1997, convicting defendant, after a jury trial, of reckless endangerment in the second degree and leaving the scene of an incident without reporting, and sentencing him to concurrent terms of probation of 3 years and 1 year, respectively, unanimously affirmed.
The evidence at trial was legally sufficient to establish defendant’s guilt and the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. Given these determinations, there was ample evidence to support the requisite elements of the crimes of which defendant was convicted.
We conclude that defendant was not deprived of a fair trial by the isolated summation remark challenged on appeal (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.